Citation Nr: 0739730	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right rib injury.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed psoriasis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1964 to September 1968.  This included 
service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003, November 2004 and March 
2005 rating decisions by the RO in Oakland, California and by 
the RO in Manchester, New Hampshire.  

Subsequent to the June 2003 rating decision, the veteran 
relocated to New Hampshire.  Thus, this RO currently is 
considered to be the agency of original jurisdiction (AOJ) 
for the purposes of this appeal.  

The veteran presented testimony before the RO in September 
2005.  The transcript has been obtained and associated with 
the claims folder.  

The claim of service connection for psoriasis is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for many years thereafter.  

3.  The veteran currently is not shown to have any residuals 
of a right rib trauma that can be linked to a documented 
injury or other event or incident of his period of active 
service.  

4.  The currently demonstrated tinnitus is not shown to have 
had its clinical onset in service or to be due to another 
event or incident, including the claimed exposure to acoustic 
trauma in the Republic of Vietnam, during the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have residual right rib disability 
due to an injury or disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2003, February 2004, August 2004, and 
November 2004 letters, issued prior to the decisions on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertained to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in May 2006.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service private 
and VA treatment records.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Residuals of a Right Rib Injury

The veteran reports suffering an injury to his ribs in 
service when he fell on a wet floor and having current right-
sided pain and sensations of pulling as the residuals 
thereof.  

After careful consideration of the record, the Board finds 
that the veteran's claim of service connection for residuals 
of a right rib injury must be denied.  

In this regard, the service medical records do confirm that, 
in February 1967, the veteran complained of having had trauma 
to his right side after he fell on a wet floor.  The veteran 
had contusions to the right ribs.  The examiner doubted any 
fracture, and the ribs were taped.  The X-ray studies at that 
time  were intrepreted as being negative.  There were no 
further complaints in service.  The August 1968 separation 
examination was negative for complaints or findings referable 
to the residuals of a right rib injury.  

The mere fact that the veteran complained of rib pain in 
service and the veteran sustained contusions is not enough to 
establish service connection; there must be evidence of a 
resulting chronic disability.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997).  Here, a fracture was ultimately ruled 
out by x-ray evidence, and as noted, there were no further 
complaints in service.  

Further, the veteran is not shown by the evidence to have a 
continuity of symptomatology after service to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Post service, the veteran is shown to have first complained 
of chest pain in 1986.  There is an 18-year evidentiary gap 
in this case between active service and the earliest medical 
evidence of chest pain.  In addition, he was treated to rule 
out a myocardial infarction.  There were no complaints or 
findings reported referable to the right rib area.  

Subsequently, the veteran denied having chest pain in May 
2004 and February 2005.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a right rib 
contusion in service resulted in a chronic disability of the 
ribs or persistent symptoms thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Even more significant, is the absence of competent evidence 
of a currently diagnosed right rib condition.  It is 
important to point out at this juncture that pain is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d at 1332 (38 U.S.C.A. 
§ 1131 requires existence of present disability for VA 
compensation purposes).  The evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  Such is not demonstrated by the evidence in 
this case.  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  None of submitted medical tends to suggest 
that that the veteran manifested a chronic condition in 
service or has a current right rib disability attributable to 
the documented injury in service.  See 38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

While the veteran asserts that he suffers from right rib 
injury residuals that are related to service, his own 
statements as to medical diagnosis and the etiology of a 
disease cannot constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of one skilled in that 
particular science).  

Thus, as the preponderance of the evidence is against the 
claim, and the appeal must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Tinnitus

The veteran reports currently suffering from tinnitus as a 
result of being exposed to acoustic trauma in the form of 
artillery fire.  

After careful consideration of the record in this regard, the 
Board finds initially that the veteran's service medical 
records are wholly devoid of complaints, treatment or 
diagnosis of tinnitus.  

While the veteran has indicated that, while performing 
perimeter guard duty in Vietnam, he was exposed to increased 
noise levels due to artillery fire, his military occupational 
specialty was that of cook or foot handler.  There are no 
awards or ribbons denoting that he had combat with enemy.  

Post-service, the veteran is shown to have first complained 
of tinnitus in 2004.  An entry dated in April 2004 indicates 
the veteran complained of having periodic tinnitus as a 
result of his proximity to artillery noise in service.  He 
denied have had post-service noise exposure.  

In February 2005, when examined by VA, the veteran reported 
having had bilateral tinnitus for 25-years.  He was a 
carpenter for 10 years, but wore ear plugs.  The impression 
was that of tinnitus and hearing loss.  

Given the gap in time between active service and the earliest 
medical evidence of tinnitus, the Board finds no credible 
basis to support the veteran's current assertions of having 
had tinnitus since service.  The absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the assertions that the veteran experienced 
continuous manifestations of tinnitus after being exposed to 
claimed artillery noise in service.  See Forshey, 12 Vet. 
App. at 74.  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  There is no indication that the veteran 
suffered a documented injury or disease in service to which 
the currently demonstrated tinnitus could be causally linked.  
See 38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that he has tinnitus that is 
related to service, his own statements as to the etiology or 
medical causation cannot constitute competent evidence for 
the purpose of this decision.  Espiritu, 2 Vet. App. At 494-
95.   Thus, the preponderance of the evidence is against the 
claim, and the appeal must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App at 54.  



ORDER

Service connection for the claimed residuals of a right rib 
injury is denied.  

Service connection for tinnitus is denied.  




REMAND

The veteran has also filed a claim of service connection for 
psoriasis.  Further appellate consideration will be deferred 
and this case remanded for action as described hereinbelow.  

After a preliminary review of the record, the Board finds 
that a VA examination is necessary prior to rendering a 
decision on the claim.  Under the VCAA, an examination is 
necessary, if the evidence of record contains the following: 
(1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d).  

In the instant case, the service medical records show that 
the veteran complained of a rash on his trunk, arms, face and 
neck in February 1966.  The veteran was given Benadryl 
without improvement.  On the same day, it was noted that the 
rash on the anterior trunk was getting better.  There was no 
definite herald patch.  The veteran was diagnosed with 
pityriasis rosea.  

A week later in February 1966, the veteran complained of an 
itchy rash.  He was prescribed calamine lotion and 
chlortrimeton 8 milligrams.  In January 1968, the veteran 
complained of a heat rash.  The August 1968 separation 
examination was negative for complaints or diagnoses of a 
skin disease, to include psoriasis.  

Post-service, the veteran was treated for psoriasis beginning 
in 1978.  He has also been diagnosed with psoriatic 
arthritis.  

In support of his claim, the veteran has submitted an article 
indicating that psoriasis can appear suddenly or slowly, and 
then go away and flare-up repeatedly over time.   The article 
further indicated that injury to the skin, including bug 
bites, and some medicines, including anti-malaria drugs, may 
trigger psoriasis.  

The RO should schedule the veteran for an examination to 
determine the etiology of the veteran's psoriasis and 
psoriatic arthritis.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
hereinbelow.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  

That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record.

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
last VA treatment records associated with the claims folder 
were printed in December 2005.

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  

2.  The RO should obtain treatment 
records of the veteran from the 
Manchester, New Hampshire, VA Medical 
Center dated after December 2005.  All 
efforts to obtain these records should be 
clearly documented in the claims file.   

3.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and likely etiology 
of the claimed skin condition.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All findings 
should be provided in detail, and all 
necessary tests conducted.  

The examiner should render an opinion as 
to whether the veteran has current skin 
disability that at least as likely as not 
was related to a document event or other 
disease or injury in his active military 
service.  The term, "as likely as not," 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner also 
should provide complete rationale for all 
conclusions reached.  

4.  Thereafter, following completion of 
indicated development to the extent 
possible, the veteran's claim of service 
connection for psoriasis should be 
readjudicated based on all of the 
evidence of record.  If any benefit 
sought on appeal in this regard remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


